KRUEGER, Judge.
The conviction is for driving an automobile upon a public highway while intoxicated. The punishment assessed is confinement in the state penitentiary for a term of one year.
The appellant has filed an affidavit to dismiss this appeal, duly verified as required by law. The motion is granted as prayed for and the appeal is dismissed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals, and approved by the court.